Case 2:18-cv-10805-SFC-EAS ECF No. 23, PageID.125 Filed 01/25/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
JAMES E. COLEMAN,


                              Petitioner,                      Case No. 2:18-cv-10805
                                                               Hon. Sean F. Cox
v.

J.A. TERRIS,

                        Respondent.
___________________________________/

        ORDER DENYING WITHOUT PREJUDICE PETITIONER’S MOTION FOR
     APPOINTMENT OF MEDICAL EXPERT (ECF No. 22) AND DIRECTING PARTIES
                TO FILE RECORDS AND SUPPLEMENTAL BRIEFS

        This case is on remand from the Sixth Circuit. See Coleman v. Terris, No. 19-1886, *4 (6th

Cir. April 24, 2020). On June 19, 2020, the Court ordered Respondent to produce toxicology and

autopsy reports and provide copies to Petitioner. The order also set forth a briefing schedule. (ECF

No. 19.)

        On August 18, 2020, Respondent filed a certificate of service indicating that it served the

reports on Petitioner. (ECF No. 21.) Respondent did not file a copy of the reports with the Court.

On August 19, 2020, conceivably crossing in the mail with Respondent’s filing, Petitioner filed a

motion for production of the reports and for the appointment of a medical expert. (ECF No. 22.)

Respondent did not answer the motion, and the supplemental briefs have not been filed.

        The Court will deny without prejudice Petitioner’s motion to appoint a medical expert, and

the matter will be reconsidered by the Court after it has had an opportunity to review the reports

and the parties’ supplemental briefs. See 28 U.S.C. foll. § 2254, Rule 6(a).

        Furthermore, to achieve an orderly and expeditious disposition of the case, the Court will

impose a new briefing schedule. See Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962).
Case 2:18-cv-10805-SFC-EAS ECF No. 23, PageID.126 Filed 01/25/21 Page 2 of 2




       1. Respondent shall file the toxicology and autopsy reports for the decedents in Petitioner’s

underlying criminal case with the Court no later than February 5, 2021.

       2. Petitioner shall file his supplemental brief, raising any substantive claims in support of

his petition in light of the information contained in the reports, no later than February 19, 2021.

       3. Respondent shall file a responsive brief no later than March 19, 2021.

       4. Petitioner may file a reply brief no later than April 2, 2021.

       SO ORDERED.

Dated: January 25, 2021                               s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                  2
